EXHIBIT 10.35




INDEMNITY AGREEMENT


This AGREEMENT is made as of October 9, 2007, by and between The Steak n Shake
Company, an Indiana corporation (the "Corporation"), and (See listing
below) (the "Indemnitee"), a director and/or executive officer of the
Corporation.


WHEREAS, it is essential to the Corporation to retain and attract as directors
and/or executive officers of the Corporation the most capable persons available
and persons who have significant experience in business, corporate and financial
matters; and


WHEREAS, the Corporation has identified the Indemnitee as a person possessing
the background and abilities desired by the Corporation and desires the
Indemnitee to continue to serve as a director and/or an executive officer; and


WHEREAS, the Corporation and the Indemnitee recognize that serving as a director
and/or executive officer of a corporation at times calls for subjective
evaluations and judgments upon which reasonable men may differ and that the good
faith exercise of their corporate duties and responsibilities may subject
directors and/or  executive officers to burdensome litigation; and


WHEREAS, it is now the express policy of the Corporation to indemnify its
directors and/or executive officers to the fullest extent not prohibited by law;
and


WHEREAS, the Amended and Restated Articles of Incorporation, and the Restated
By-Laws of the Corporation (collectively, the "Constituent Documents") require
indemnification of the directors and/or executive officers of the Corporation
pursuant to the Indiana Business Corporation Law (the "IBCL") and the IBCL
expressly provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplates that contracts may be entered into between
the Corporation and directors and/or executive officers of the Corporation with
respect to indemnification; and


WHEREAS, the Corporation and the Indemnitee desire to articulate clearly in
contractual form their respective rights and obligations with regard to the
Indemnitee's service on behalf of the Corporation and with regard to claims for
loss, liability, expense or damage which, directly or indirectly, may arise out
of or relate to such service.


NOW THEREFORE, the Corporation and the Indemnitee agree as follows:


1.           Agreement to Serve.  The Indemnitee shall serve as a director
and/or executive officer of the Corporation for so long as the Indemnitee is
duly elected or appointed or until the Indemnitee resigns or is removed from
such offices.


2.           Definitions.  As used in this Agreement:


(a)           The term "Proceeding" includes, without limitation, any
threatened, pending or completed action, suit or proceeding, whether brought in
the right of the Corporation or otherwise and whether of a civil, criminal,
administrative, legislative or investigative nature, formal or informal,
internal or external, in which the Indemnitee may be or may have been involved
as a party, witness or otherwise, by reason of the fact that the Indemnitee is
or was a director and/or executive officer of the Corporation or any of its
subsidiaries, or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, whether or not serving in such capacity at
the time any liability or expense is incurred for which exculpation,
indemnification or reimbursement can be provided under this Agreement.


(b)           The term "Expenses" includes, without limitation thereto, expenses
of investigations, "Proceedings" or appeals, attorney, accountant and other
professional fees and disbursements, any other expenses or disbursements
incurred in connection with any Proceeding, and any expenses of establishing a
right to indemnification under Section 11 of this Agreement, but shall not
include amounts paid in settlement by the Indemnitee or the amount of judgments
or fines against the Indemnitee.


(c)           References to "other enterprise" include, without limitation,
employee benefit plans; references to "fines" include, without limitation, any
excise tax assessed with respect to any employee benefit plan; references to
"serving at the request of the Corporation" include, with­out limitation, any
service as a director, officer, employee or agent which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants, or its beneficiaries; and a person
who acted in good faith and in a manner reasonably believed to be in the
interest of an employee benefit plan shall be deemed to have acted in a manner
"not opposed to the best interests of the Corporation."


3.           Indemnity in Third-Party Proceedings.  The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this Section 3, if
the Indemnitee is made a party to any Proceeding (other than a Proceeding by or
in the right of the Corporation to procure a judgment in its favor), against all
Expenses, judgments, fines and amounts paid in settlement, actually and
reasonably incurred by the Indemnitee in connection with such Proceeding if the
conduct of the Indemnitee was in good faith and the Indemnitee reasonably
believed that the Indemnitee's conduct was in the best inter­ests of the
Corporation, or at least not opposed to its best interests, and, in the case of
a criminal proceeding, the Indemnitee, in addition, had no reasonable cause to
believe that the Indemnitee's conduct was unlawful.  However, the Indemnitee
shall not be entitled to indemnification under this Section 3 in connection with
any Proceeding charging improper personal benefit to the Indemnitee in which the
Indemnitee was adjudged liable on the basis that personal benefit was improperly
received by the Indemnitee unless and only to the extent that the court
conducting such Proceeding or any other court of competent jurisdiction
determines upon application that despite the adjudication of lia­bility, the
Indemnitee is fairly and reasonably entitled to indemnification in view of all
the relevant circumstances.
1

--------------------------------------------------------------------------------


4.           Indemnity in Proceedings by or in the Right of the
Corporation.  The Corporation shall indemnify the Indemnitee in accordance with
the provisions of this Section 4, if the Indemnitee is made a party to any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor, against all Expenses actually and reasonably incurred by the Indemnitee
in connection with such Proceeding if the conduct of the Indemnitee was in good
faith and the Indemnitee reasonably believed that the Indemnitee's conduct was
in the best interests of the Corporation, or at least not opposed to its best
interests.  However, the Indemnitee shall not be entitled to indemnification
under this Section 4 in connection with any Proceeding in which the Indemnitee
has been adjudged liable to the Corporation unless and only to the extent that
the court conducting such Proceeding or any other court of competent
jurisdiction determines upon application that, despite the adjudication of
liability, the Indemnitee is fairly and reasonably entitled to indemnification
in view of all the rele­vant circumstances.


5.           Indemnification of Expenses of Successful Party. Notwithstanding
any other provi­sions of this Agreement, to the extent that the Indemnitee has
been successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, including the dismissal of an
action without prejudice, the Corporation shall indemnify the Indemnitee against
all Expenses incurred in connection therewith.


6.           Additional Indemnification.


(a)           Notwithstanding any limitation in Sections 3, 4 or 5, the
Corporation shall indemnify the Indemnitee to the fullest extent not prohibited
by law with respect to any Proceeding (includ­ing a Proceeding by or in the
right of the Corporation to procure a judgment in its favor) against all
Expenses, judgments, fines and amounts paid in settlement, actually and
reasona­bly incurred by the Indemnitee in connection with such Proceeding.


(b)           For purposes of this Agreement, the meaning of the phrase "to the
fullest extent not prohibited by law" shall include, but not be limited to:


(i)           to the fullest extent authorized or not prohibited by any changes
in the law, including but not limited to any amendments to or replacements of
the IBCL adopted after the date of this Agreement that increase the extent to
which a corporation may indemnify its directors; and


(ii)           to the fullest extent authorized by the provision of the IBCL
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the IBCL.


7.           Exclusions.  Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any
indemnification:


(a)           for which payment is made to or on behalf of the Indemnitee under
any insurance policy, except with respect to any excess amount to which the
Indemnitee is entitled under this Agree­ment beyond the amount of payment under
such insurance policy;


(b)           for any liability for profits made from the purchase and sale by
the Indemnitee of securities of the Corporation, which liability arises under
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
provision of any state statutory or common law;


(c)           if a court having jurisdiction in the matter shall finally
determine that such indemni­fication is not lawful under any applicable statute
or public policy; or


(d)           in connection with any Proceeding (or part of any Proceeding)
initiated by the Indemnitee, or any Proceeding by the Indemnitee against the
Corporation or its directors, officers, employees or other persons entitled to
be indemnified by the Corporation, unless (i) the Corpo­ration is expressly
required by law to make the indemnification, (ii) the Proceeding was autho­rized
by the Board of Directors of the Corporation, or (iii) the Indemnitee initiated
the Proceeding pursuant to Section 11 of this Agreement and the Indemnitee is
successful in whole or in part in the Proceeding.


8.           Advancement of Expenses.  The Corporation shall pay the Expenses
incurred by the Indemnitee in any Proceeding in advance of the final disposition
of the Proceeding at the written request of the Indemnitee, if the Indemnitee:
 
(a)           furnishes the Corporation a written affirmation of the
Indemnitee's good faith belief that the Indemnitee is entitled to be indemnified
under this Agreement; and


(b)           furnishes the Corporation a written undertaking to repay the
advance to the extent that it is ultimately determined that the Indemnitee is
not entitled to be indemnified by the Corporation.  Such undertaking shall be an
unlimited general obligation of the Indemnitee but need not be secured.


Advances pursuant to this Section 8 shall be made no later than 10 days after
receipt by the Corporation of the affirmation and undertaking described in
Sections 8(a) and 8(b) above, and shall be made without regard to the
Indemnitee's ability to repay the amount advanced and without regard to the
Indemnitee's ultimate entitlement to indemnification under this Agreement.


9.           Nonexclusivity and Continuity of Rights.  The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may be entitled under the
Constituent Documents, any other agreement, any vote of shareholders or
directors, the IBCL, or otherwise, both as to action in the Indemnitee's
official capacity and as to action in another capacity while holding such
office.  The indemnification under this Agreement shall continue as to the
Indemnitee even though the Indemnitee may have ceased to be a director and/or
executive officer of the Corporation or a director, officer, employee or agent
of an enterprise related to the Corporation and shall inure to the benefit of
the heirs, executors, administrators and personal representatives of the
Indemnitee.
2

--------------------------------------------------------------------------------


10.           Procedure Upon Application for Indemnification.  Any
indemnification under Sec­tions 3, 4, 5 or 6 shall be made no later than 45 days
after receipt of the written request of the Indemnitee, unless a determination
is made within such 45-day period by (a) the Board of Directors by a majority
vote of a quorum consisting of directors who were not parties to the applicable
Proceeding, or (b) legal counsel (who may be counsel to the Corporation with
respect to other matters) in a written opinion, that the Indemnitee is not
entitled to indemnification under this Agreement.


11.           Enforcement.  The Indemnitee may enforce any right to
indemnification or advances pro­vided by this Agreement in any court of
competent jurisdiction if (a) the Corporation denies the claim for
indemnification or advances, in whole or in part, or if the Corporation does not
dispose of such claim within the time period required by this Agreement.  It
shall be a defense to any such enforcement action (other than an action brought
to enforce a claim for advancement of expenses pursuant to, and in compliance
with, Section 8 of this Agreement) that the Indemnitee is not entitled to
indemnification under this Agreement.  However, except as provided in Section 12
of this Agree­ment, the Corporation shall have no defense to an action brought
to enforce a claim for advance­ment of expenses pursuant to Section 8 of this
Agreement if the Indemnitee has tendered to the Corporation the affirmation and
undertaking required thereunder.  The burden of proving by clear and convincing
evidence that indemnification is not appropriate shall be on the
Corporation.  Neither the failure of the Corporation (including its Board of
Directors or legal counsel) to have made a determination prior to the
commencement of such action that indemnification or advancement of Expenses is
proper in the circumstances because the Indemnitee has met the applica­ble
standard of conduct nor an actual determination by the Corporation (including
its Board of Directors or legal counsel) that indemnification is improper
because the Indemnitee has not met such applicable standard of conduct, shall be
a defense to the action or create a presump­tion that the Indemnitee is not
entitled to indemnification under this Agreement or otherwise.  The Indemnitee's
expenses incurred in connection with successfully establishing the Indemnitee's
right to indemnification or advances, in whole or in part, in any Proceeding
shall also be indemnified by the Corporation, whether or not an action to
enforce these rights is commenced.


The termination of any Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee is not entitled to
indemnification under Sections 3, 4 or 6 of this Agreement.


12.           Notification and Defense of Claim.  Not later than 45 days after
receipt by the Indemnitee of notice of the commencement of any Proceeding, the
Indemnitee shall, if a claim in respect of the Proceeding is to be made against
the Corporation under this Agreement, notify the Corporation of the commencement
of the Proceeding.  The omission to notify the Corporation shall not relieve the
Corporation from any liability which it may have to the Indemnitee otherwise
than under this Agreement, and shall not relieve the Corporation from any
liability under this Agreement, unless the Corporation can demonstrate that its
rights have been actually prejudiced by the failure to give timely notice.  With
respect to any Proceeding as to which the Indemnitee notifies the Corporation of
the commencement:


(a)           The Corporation will be entitled to participate in the Proceeding
at its own expense.


(b)           Except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense of the Proceeding with legal
counsel reasonably satisfactory to the Indemnitee.  The Indemnitee shall have
the right to use separate legal counsel in the Proceeding, but the Corporation
shall not be liable to the Indemnitee under this Agreement, including Section 8
above, for the fees and expenses of separate legal counsel incurred after notice
from the Corpo­ration of its assumption of the defense, unless (i) the
Indemnitee reasonably concludes that there may be a conflict of interest between
the Corporation and the Indemnitee in the conduct of the defense of the
Proceeding, or (ii) the Corporation does not use legal counsel to assume the
defense of such Proceeding.  The Corporation shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Corporation or as to
which the Indemnitee shall have made the conclusion provided for in (i) above.


(c)           If two or more persons who may be entitled to indemnification from
the Corporation, including the Indemnitee, are parties to any Proceeding, the
Corporation may require the Indemnitee to use the same legal counsel as the
other parties.  The Indemnitee shall have the right to use separate legal
counsel in the Proceeding, but the Corporation shall not be liable to the
Indemnitee under this Agreement, including Section 8 above, for the fees and
expenses of separate legal counsel incurred after notice from the Corporation of
the requirement to use the same legal counsel as the other parties, unless the
Indemnitee reasonably concludes that there may be a conflict of interest between
the Indemnitee and any of the other parties required by the Corpo­ration to be
represented by the same legal counsel.


(d)           The Corporation shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding
effected without its written consent, which shall not be unreasonably
withheld.  The Indemnitee shall permit the Corporation to settle any Proceeding
that the Corporation assumes the defense of, except that the Corporation shall
not settle any action or claim in any manner that would impose any penalty or
limitation on the Indemnitee or be otherwise prejudicial to his or her best
interests without the Indemnitee's written consent.


13.           Partial Indemnification.  If the Indemnitee is entitled under any
provisions of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines or amounts paid in settlement,
actually and reasonably incurred by the Indemnitee in connection with such
Proceeding, but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, fines or amounts paid in settlement to which the Indemnitee is
entitled.


14.           Severability.  If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
remainder of this Agreement shall continue to be valid and the Corporation shall
nevertheless indemnify the Indemnitee as to Expenses, judgments, fines and
amounts paid in settlement, with respect to any Proceeding, to the fullest
extent permit­ted by any applicable portion of this Agreement that shall not
have been invalidated or by any other applicable law.


15.           Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee.  The Indemnitee shall execute all
documents required and shall do all acts that may be necessary to secure such
rights and to enable the Corporation effectively to bring suit to enforce such
rights.
3

--------------------------------------------------------------------------------


16.           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) upon delivering by hand to the party to whom the notice or other
communication shall have been directed, or (b) on the third business day after
the date on which it is mailed by certified or registered mail with postage
prepaid, addressed as follows:
 
(i)           If to the Indemnitee, to the address indicated on the signature
page of this Agreement.


(ii)           If to the Corporation, to


The Steak n Shake Company
36 South Pennsylvania Street, Suite 500
Indianapolis, IN  46204
Attention:  General Counsel


or to any other address as either party may designate to the other in writing.


17.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.


18.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Indiana without regard to
the principles of conflict of laws.


19.           Successors and Assigns.  This Agreement shall be binding upon the
Corporation and its successors and assigns.


IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.


THE STEAK N SHAKE
COMPANY:                                                                                              

By      /s/ Alan B. Gilman                   
                                                                                                          


Chairman, Interim President and Chief Executive
Officer                                                                                                           
Title                                                                                                                                     
 
 
 
INDEMNITEE:
 
By:
 
Title
/s/ Alan B. Gilman
Alan B. Gilman
Chairman, Interim President and Chief Executive Officer
/s/ Jeffrey A. Blade
Jeffrey A. Blade
Executive Vice President, Chief Financial and Administrative Officer
/s/ Gary T. Reinwald
Gary T. Reinwald
Executive Vice President, Development
/s/ Omar Janjua
Omar Janjua
Executive Vice President, Operations
/s/ Steven Schiller
Steven Schiller
Senior Vice President, Chief Marketing Officer
/s/ Thomas Murrill
Thomas Murrill
Senior Vice President, Human Resources
/s/ Duane Geiger
Duane Geiger
Vice President, Controller
/s/ Michael Vance
Michael Vance
Vice President, Strategic Planning and Chief Information Officer
/s/ David C. Milne
David C. Milne
Vice President, General Counsel and Corporate Secretary
     
/s/ Geoff Ballotti
Geoff Ballotti
Director
/s/ Wayne Kelley
Wayne Kelley
Director
/s/ Charles Lanham
Charles Lanham
Director
/s/ Ruth Person
Ruth Person
Director
/s/ John W. Ryan
John W. Ryan
Director
/s/ J. Fred Risk
J. Fred Risk
Director
/s/ Steven M. Schmidt
Steven M. Schmidt
Director
/s/ Edward Wilhelm
Edward Wilhelm
Director
/s/ James Williamson, Jr.
James Williamson, Jr.
Director



4

--------------------------------------------------------------------------------


